DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07-22-2022.
Applicant's election with traverse of Invention I (claims 1-15) in the reply filed on 07-22-2022 is acknowledged.  The traversal is on the ground(s) that claim 20 includes “an open loop airflow pathway and an airflow pathway for an air quality monitoring device” (p. 10).  Applicant further argues that dependent claims of claim 1 claim features found in claim 20.  These arguments are not found persuasive because claim 20 does not claim specific features of claim 1 (i.e. “the entrance aperture is configured to permit a portion of the ambient air in the first pathway to exit the first pathway and enter the second pathway; and one or more sensors located within the second housing and configured to measure concentration of various compounds in portions of the ambient air in the second pathway”), and claim 1 lacks the specific features of claim 20 (such as: “an open loop pathway for ambient air extending between said ingestion area and said exhaustion area, wherein said open loop pathway comprises a horizontally extending segment of ductwork and a vertically extending segment of ductwork” and “one or more sensors oriented to face towards the ground and configured to measure the concentrations of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide” and “a power supply electrically connected to the air quality monitoring device and the electronic display; and a network connectivity device in electronic communication with the electronic display and the air quality monitoring device and configured to transmit measurements taken at the air quality monitoring device”), and therefore claims 1 and 20 are mutually exclusive.  Furthermore, although features of claim 20 may appear in dependent claims of claim 1, each independent claim stands alone as a complete invention, and limitations of the dependent claims are not read into the independent claims.
Therefore, the requirement is still deemed proper and is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nygren (U.S. Pub. 2015/0224437).

Regarding claim 1, Nygren discloses (Figs. 1a-3b) an apparatus for monitoring air quality (see pars. [0023] and [0028]) comprising:
a housing 200 (including walls 201/020: [0055]) for an electronic display 203 [0055], said housing having an ingestion area and an exhaustion area (flow of air: [0055]);
a first pathway (between walls 201/202: Fig. 2) for ambient air extending between said ingestion area and said exhaustion area (flow of air: [0055]); and
an air quality monitoring device 100 [0050] located along said pathway (as shown in Figs. 3a/3b) and comprising:
a second housing 101 (casing: [0050]);
an entrance aperture 112 [0052]) located in the second housing (as shown in Figs. 1a/1b);
an exit aperture 113 [0052] located in the second housing (as shown in Figs. 1a/1b);
a second pathway 111 [0052] extending between said entrance aperture 112 and said exit aperture 113, wherein the entrance aperture 112 is configured to permit a portion of the ambient air in the first pathway to exit the first pathway and enter the second pathway 111 (see pars. [0059] and [0061]); and
one or more sensors 110/114 [0052] located within the second housing (as shown in Fig. 1a) and configured to measure concentration (see pars. [0009] and [0033]) of various compounds in portions of the ambient air in the second pathway [0052].

Regarding claim 2, Nygren discloses (Figs. 1a-3b) a power supply 108 (USB: [0018]/[0051]) electrically connected to the air quality monitoring device and the electronic display [0051]; and
a network connectivity device 108 in electronic communication with the electronic display and the air quality monitoring device (see pars. [0017]-[0018] and [0051]).

Regarding claim 3, Nygren discloses (Figs. 1a-3b) said air quality monitoring device comprises one or more access apertures (aperture around 108: see Fig. 1a) sized to accept power lines and networking cables (such as USB: see pars. [0017]-[0018] and [0051]).

Regarding claim 6, Nygren discloses (Figs. 1a-3b) the second housing 101 comprises a plurality of walls 105/106/120 (see pars. [0050] and [0054]) arranged into a substantially cuboid shape (six walls: see Figs. 1a/1b; [0050]).

Regarding claim 7, Nygren discloses (Figs. 1a-3b) a number of additional apertures 122 located in the plurality of walls (in in cover 120: as shown in Fig. 1b), wherein the apertures are configured to accept a portion of the ambient air located in the first pathway (as shown in Figs. 1b/3b) and exhaust ambient air located within the second housing (i.e. the holes at 122 will allow air in and out).

Regarding claim 11, Nygren discloses (Figs. 1a-3b) the one or more sensors 110/114 are oriented in a downward facing position (if the measuring device is placed in a certain orientation, or if a certain direction is defined as up: see Figs. 1a and 3b).

Regarding claim 12, Nygren discloses (Figs. 1a-3b) the first pathway for ambient air is an open loop pathway (as shown in Fig. 2) and comprises ductwork (i.e. the space between 201/202); and
the air quality monitoring device 100 is located along an upper surface of the ductwork (as shown in Fig. 3b).

Regarding claim 13, Nygren discloses (Figs. 1a-3b) one or more risers 206 [0056] extending between the ductwork and the one or more sensors (in 100: see Figs. 3a/3b).

Regarding claim 14, Nygren discloses (Figs. 1a-3b) the ductwork comprises a vertically extending segment 201/202: (as shown in Fig. 3a) and a horizontally extending segment (top/bottom: see Fig. 3a); the air quality monitoring device 100 is located along the horizontally extending segment (as shown in Fig. 3a/3b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Hart et al. (U.S. Pub. 2017/0023457).

Regarding claims 4-5, Nygren is applied as above, but does not disclose said air quality monitoring device comprises an airflow disruption device located along the second pathway and configured to reduce velocity of ambient air in the second pathway; and the airflow disruption device comprises a baffle.
Hart discloses (Fig. 3) said air quality monitoring device comprises an airflow disruption device 203 (baffles: [0030]) located along the second pathway (as shown in Fig. 3) and configured to reduce velocity of ambient air in the second pathway [0030]; and the airflow disruption device comprises a baffle 203 [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said air quality monitoring device comprises an airflow disruption device located along the second pathway and configured to reduce velocity of ambient air in the second pathway; and the airflow disruption device comprises a baffle, as taught by Hart.
Such a modification would reduce turbulence and increase the accuracy of the measurement (Hart: [0030]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Desrochers et al. (U.S. Patent 7,389,158).

Regarding claim 8, Nygren is applied as above, but does not disclose said one or more sensors are configured to measure temperature.
Desrochers discloses said one or more sensors are configured to measure temperature (col. 8, line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said one or more sensors are configured to measure temperature, as taught by Desrochers.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claim 15, Nygren is applied as above, but does not disclose a closed loop pathway for circulating gas surrounding the electronic display and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway.
Desrochers discloses a closed loop pathway for circulating gas surrounding the electronic display (col. 10, lines 24-27) and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway (i.e. provided to the sensors: col. 10, lines 24-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device to include a closed loop pathway for circulating gas surrounding the electronic display and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway, as taught by Desrochers.
Such a modification would allow easy and rapid reconfiguration of the air monitoring unit by a user to customize the air monitoring unit for a specific location or building (Desrochers: col. 10, lines 16-27). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of CN 104879155 (cited by Applicant on the 11-13-2019 IDS, translation/copy provided by Applicant).

Regarding claims 9-10, Nygren is applied as above, but does not disclose said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide; and said air quality monitoring device is configured to an alert for transmission to a remote device by way of said network connectivity device upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold; and the predetermined threshold is specific to each compound.
CN 104879155 discloses said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide (see pars. [0012]-[0014]); and said air quality monitoring device is configured to an alert [0047] for transmission to a remote device by way of said network connectivity device [0051] upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold (see pars. [0018], [0047], and [0051]); and the predetermined threshold is specific to each compound [0018].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide; and said air quality monitoring device is configured to an alert for transmission to a remote device by way of said network connectivity device upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold; and the predetermined threshold is specific to each compound, as taught by CN 104879155.
Such a modification would improve the quality of the air component monitoring and reporting to the user (and thereby improve the health and safety of the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852